          Case 1:20-mc-00199-JGK Document 1 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Application of Vale S.A., Vale Holdings
 B.V., and Vale International S.A. for an Order
                                                    Case No.
 Pursuant to 28 U.S.C. § 1782 to Conduct
 Discovery for Use in Foreign Proceedings




   EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782 TO
         CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

       Based upon the concurrently filed Memorandum of Law, the Declaration of Jeffrey A.

Rosenthal, and other supporting documents, Vale S.A. applies to this Court for an Order,

pursuant to 28 U.S.C. § 1782, and Rules 26, 34, and 45 of the Federal Rules of Civil Procedure,

granting leave to serve the subpoenas attached to the Declaration of Jeffrey A. Rosenthal as

Exhibits A-II.

       Dated: April 24, 2020
              New York, New York

                                     CLEARY GOTTLIEB STEEN & HAMILTON LLP


                                     /s/ Jeffrey A. Rosenthal
                                     Jeffrey A. Rosenthal
                                     Lisa M. Schweitzer
                                     Lisa Vicens
                                     One Liberty Plaza
                                     New York, New York 10006
                                     Telephone: (212) 225-2000

                                     Attorneys for Vale S.A, Vale Holdings B.V., and
                                     Vale International S.A.
